Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination rendered after a tier III disciplinary hearing finding him guilty of violating the prison disciplinary rule prohibiting inmates from using controlled substances. This determination was administratively reversed and all references to it and to the hearing were expunged from petitioner’s institutional records on May 1, 2002. Therefore, since petitioner has received all the relief to which he is entitled and is no longer aggrieved, the petition is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Peters, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.